Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149798(77)(78)                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                       Richard H. Berstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 149798
  v                                                                 COA: 310177
                                                                    Wayne CC: 10-013476-FC
  TIMOTHY WARD JACKSON, a/k/a TIMOTHY
  WARD-JACKSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to adjourn the
  case from the April 2015 session of the Court is GRANTED. The clerk is directed to
  schedule the case for argument and submission at the May 2015 session. On further
  order of the Chief Justice, the motion of plaintiff-appellee to extend the time to file its
  supplemental brief on appeal is GRANTED. The supplemental brief submitted on March
  16, 2015, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 25, 2015
                                                                               Clerk